Citation Nr: 1708924	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral leg condition, to include as due to an undiagnosed illness or other qualified chronic disability pursuant to 38 U.S.C.A. § 1117.

2. Entitlement to service connection for a left hip disorder, to include as due to an undiagnosed illness or other qualified chronic disability pursuant to 38 U.S.C.A. 
§ 1117.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jacquelynn Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to May 1993, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision the RO denied service connection for disorders including a bilateral leg condition and a left hip condition.  The Veteran has perfected an appeal for these issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been denied service connection for a bilateral leg condition and service connection for a left hip condition.  The Veteran does not have a current diagnosis for either condition.  As the Veteran served in the Southwest Asia Theater of Operations, the question of whether the conditions are related to service as undiagnosed illnesses or as part of chronic multisymptom illnesses must also be addressed.  The Veteran was examined in February 2010.  The examination report does not comment on whether his left hip and bilateral leg conditions are related to service as an undiagnosed illness or as part of a chronic multisymptom illness. Therefore, an addendum opinion is required. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the February 2010 examiner or an appropriate substitute.  After a full review of the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, the examiner is requested to provide an opinion as to whether the Veteran's bilateral leg and left hip symptomatology is atrributable to any of the following:

a)	A specific clinical diagnosis with a known etiology, including any which have resolved during the appeal period from April 2009.  If so, is it at least as likely as not (a 50 percent probability or greater) that the diagnosed condition had its onset during the Veteran's service or is otherwise causally related to service, to include presumed environmental exposures in Southwest Asia.

b)	A diagnosable chronic multisymptom illness with a partially explained etiology, (e.g. diabetes, multiple sclerosis).  If so, is it at least as likely as not (a 50 percent probability or greater) that the diagnosed condition had its onset during the Veteran's service or is otherwise causally related to service, to include presumed environmental exposures in Southwest Asia.

c)	A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (e.g. chronic fatigue syndrome, fibromyalgia).

The examiner should review the Veteran's claims file, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature that support the opinion.  

If the examiner cannot craft an opinion without an examination, schedule the Veteran for an examination by an appropriate medical professional in order to assess the Veteran's claimed conditions.  The examiner should review the pertinent evidence, including the Veteran's lay assertions regarding his left hip and bilateral leg symptomology, and undertake any necessary testing and studies.  Additionally, the examiner should refer to the remand instructions to provide and support their opinion. 

2. Then readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




